PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/941,293
Filing Date: 30 Mar 2018
Appellant(s): Ruokokoski et al.



__________________
Mr. Steven G. Parmelee (Reg. No.: 28,790)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 January 2021 appealing from the Final Rejection mailed 04 August 2020.

EXAMINER’S ANSWER
GROUNDS FOR REJECTION TO BE REVIEWED ON APPEAL
The following ground(s) of rejection from FINAL REJECTION dated 08/04/2020 are at issue in this appeal: 
Claims 3-4 and 13-14 were rejected under 35 U.S.C. §112(a) for failing to comply with the written description requirement – new matter – for limitations added after Non-Final Rejection.
Claims 1-20 stand finally rejected under 35 U.S.C. §103 over Kilby et al. (US Pub. 2010/0104068) and Riker et al. (US Pub. 2005/0111621).

ARGUMENT – CLAIM REJECTIONS
Rejections under 35 U.S.C. §112 – Claims 3-4 & 13-14
The Appellants argue “the applicant’s specification, at Fig. 1 depicts a ‘user interface’ . . . paragraph 0034 [of] the specification explains that: ‘This user interface 103 can comprise any of a variety of user-input mechanisms (such as, but not limited to, keyboards and keypads, cursor-control devices, touch sensitive displays, speech-recognition interfaces, gesture recognition interfaces, and so forth) . . .’  Fig. 2 makes clear, at reference 201, that provision of this user interface comprises a part of the overall described process.  In Fig. 4, at block 401, and as explained at paragraph 0055: ‘the control circuit provides an opportunity, via the user interface 103, for the prescribing user to selectively change the relative priority amongst the plurality of radiation-treatment clinical goals’ . . . The applicant therefore respectfully submits that the specification is replete with both direct and indirect support for the claim language at issue” (App. Br., Pgs. 15-16).  The Examiner respectfully disagrees.  The issue is that the claims require “detecting a user”, however, the “user” is not being “detected”.  The originally filed claims 3-4 & 13-14 were directed to “selectively changing, via a user interface, the relative priority” (claim 3).

    PNG
    media_image2.png
    77
    523
    media_image2.png
    Greyscale

Which was amended after Non-Final Rejection mailed 01/10/2020 to require “detecting a user selectively changing, via the user interface, a relative priority” (amended claim 3).

    PNG
    media_image3.png
    78
    530
    media_image3.png
    Greyscale

The appellants rely on a graphic labelled “user interface 103” in Figure 1 and description of possible “user-input mechanisms” in Paragraph 34 and description of a “control circuit . . . for the prescribing user to selectively change the relative priority” in Paragraph 55.  

    PNG
    media_image4.png
    516
    411
    media_image4.png
    Greyscale

However, the Specification and Figures fail to demonstrate possession of the newly added limitation “detecting a user selectively changing . . . a relative priority” since there isn’t any disclosure of structure or software disclosing specifically how one might accomplish “detecting a user selectively changing”.  The claim scope covers occupancy sensors that detect a user actively making changes with a user interface, it covers undisclosed software or hardware including event logging, it covers application specific circuitry for correlating user interface inputs with “selectively changing a relative priority for at least one of the plurality of radiation-treatment clinical goals”, or it covers other undisclosed data logging, however, there isn’t any disclosure or evidence provided establishing that the Appellant had possession of the claim limitation “detecting a user selectively changing . . . a relative priority” made after Non-Final Rejection.  “If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement” MPEP §2163.02.  The Specification and Drawings fail to include the phrase “detecting a user” and fails to inform the public how one would “detect/detecting a user selectively changing relative priorities”.  The Applicants could amend to “detecting changes created by a user selectively changing”, which would be supported by the Specification, since the cited portions disclose a user being able to make changes and detecting those changes, however, the disclosure is silent regarding “detecting a user”, and is accordingly considered “new matter” – rejected in view of 35 U.S.C. §112(a) – written description.

Rejections under 35 U.S.C. §103 – Claims 1-20
The Appellant argues “the Examiner conflates the claimed ‘clinical goals’ with Kilby’s ‘treatment-planning objectives’ . . . the Examiner greatly and clearly errs in the foregoing regards” and further cites the Specification as defining “clinical goals” as, “[f]or example, the prescribing user may prescribe a particular minimum or maximum radiation dosage for various treatment volumes (i.e., the tissue being targeted, such as a tumor) and so-called organs at risk for which radiation exposure is to be minimized” (App. Br., Pgs. 17-19).  The Examiner contends that Kilby et al. discloses the claimed “clinical goals”, precisely how they are defined in the Specification.  “Claim terms are typically given their ordinary and customary meaning as understood by one of ordinary skill in the pertinent art, and the generally understood meaning of particular terms may vary from art to art. Therefore, it is important to analyze claim terms in view of the application’s specification from the perspective of those skilled in the relevant art since a particular term used in one patent or application may not have the same meaning when used in a different application. Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313, 1318, 74 USPQ2d 1184, 1188 (Fed. Cir. 2005)” MPEP §2173.02.  The Specification discloses that “clinical goals” correspond to “a particular part of the patient’s body” (Spec., ¶44), “particular minimum or maximum radiation dosage for various treatment volumes . . . and so-called organs at risk” (Spec., ¶7), and is pictured as a “generic identifier” (Figs. 3 & 5; ¶44).

    PNG
    media_image5.png
    138
    496
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    144
    519
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    357
    545
    media_image7.png
    Greyscale

Kilby et al. discloses “treatment-planning objectives” which corresponds to the claimed “clinical goals” by disclosing the ability to selecting between setting “maximal dose constraints for critical structures” or setting “tumor coverages [as having] priority over the critical structures, the maximum dose constraints can be set to the critical structures at a reasonable value, but higher than the clinical limit value” (Kilby et al.: ¶59; ¶89) 

    PNG
    media_image8.png
    295
    299
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    360
    305
    media_image9.png
    Greyscale

where the clinician can choose the planning target volume (PTV), i.e. target area with tumor to be treated, critical structures, e.g. prostate, rectum, spine, etc., and dosages (Kilby et al.: Fig. 5B).

    PNG
    media_image10.png
    590
    855
    media_image10.png
    Greyscale

After the planning target volume (PTV), critical structures, and dosages are identified they are ordered and the clinician can select which organs/structures get priority (¶91) and which organs/areas can be excluded (¶¶100-101) by moving the “objectives”/”clinical goals” up or down or deleting (Fig. 6; ¶59).

    PNG
    media_image11.png
    576
    867
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    157
    297
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    184
    300
    media_image13.png
    Greyscale

According to the definitions provided in the instant application’s Specification, Kilby et al. discloses the claimed “clinical goals” by being able to set maximum dosage limits for critical structures corresponding to “identifiers” (Inst. App., Fig. 5) and being able to change a relative priority by moving critical structures/identifiers up, down, or excluding them from optimization to accomplish “changing a relative priority” (Kilby et al.: Fig. 6).  The Appellant’s Arguments focus on this one element, and for similar reasoning all of the Appellant’s Arguments are unpersuasive.

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JEREMY S VALENTINER/Examiner, Art Unit 2884                                                                                                                                                                                                        
Conferees:
/D.P.P/Supervisory Patent Examiner, Art Unit 2884     
                                                                                                                                                                                                   /Karl Tamai/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.